                Case 3:18-cv-05184-RSL Document 172 Filed 01/22/21 Page 1 of 1




 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7
       JOSEPH A. NELSON, individually and as
 8     Personal Representative of the Estate of Joel      NO. 3:18-cv-05184-RSL
       A. Nelson, and its statutory beneficiaries,
 9                                                        ORDER GRANTING MOTION TO FILE
                                       Plaintiff,         OVERLENGTH BRIEF
10                     vs.
11     THURSTON COUNTY, a Washington
       municipality; RODNEY DITRICH,
12     individually, JOHN D. SNAZA, individually;
       and Does 1 through 15, individually,
13
                                      Defendants
14

15          This matter comes before the Court on the Motion of defendants, Rodney Ditrich and Thurston

16   County to file an overlength brief consisting of a Motion and Memorandum to Strike Plaintiff’s

17   Proposed Expert Witnesses, Leo Poort and John Peters, under Local Rule 7(f), of up to 19 pages
18
     excluding the caption, signature block, appendix and Certificate of Service. Having reviewed the
19
     Motion, the Court GRANTS the motion.
20
            Dated this 22nd day of January, 2021.
21

22
                                              Robert S. Lasnik
                                                                                   
23
                                                    United States District Judge
24

25

26

       ORDER GRANTING MOTION TO FILE                                          LAW, LYMAN, DANIEL,
       OVERLENGTH BRIEF – 1                                               KAMERRER & BOGDANOVICH, P.S.
                                                                                           ATTORNEYS AT LAW
                                                                             2674 R.W. JOHNSON RD. TUMWATER, WA 98512
                                                                           P.O. BOX 11880 OLYMPIA, WASHINGTON 98508-1880
       Cause No.: 3:18-cv-05184-RSL                                                (360) 754-3480 FAX: (360) 357-3511
